             Case 1:18-cv-02503 Document 1 Filed 10/30/18 Page 1 of 5



                            UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA

PATRICK AUGUSMA                               *
3700 2nd Street SE #A                         *
Washington, DC 20032                          *
                                              *
       Plaintiff,                             *
                                              *
       v.                                     *       Case No. 1:18-cv-02503
                                              *
MAGGIANO’S HOLDING                            *
CORPORATION                                   *
d/b/a MAGGIANO’S LITTLE ITALY                 *
6820 LBJ Freeway                              *
Dallas, TX 75240                              *
Serve Registered Agent:                       *
Corporation Service Company                   *
1090 Vermont Avenue NW                        *
Washington, DC 20005                          *
                                              *
BRINKER INTERNATIONAL, INC.                   *
d/b/a MAGGIANO’S LITTLE ITALY                 *
6820 LBJ Freeway                              *
Dallas, TX 75240                              *
                                              *
       Defendants.                            *

                             COMPLAINT AND JURY DEMAND

       COMES NOW Plaintiff Patrick Augusma (“Plaintiff”), by and through his attorney,

Keith W. Watters, and hereby moves for judgment against Defendant Maggiano’s Holding

Corporation (“Defendant Maggiano’s”) and Defendant Brinker International, Inc. (“Defendant

Brinker”) on the grounds and in the amount as hereinafter set forth:

                                JURISDICTION AND VENUE

       1.      This Court has subject matter jurisdiction over this action pursuant to 28 U.S.C. §

1332 as this matter involves a controversy between citizens of different states, and the matter in

controversy exceeds the sum of seventy-five thousand dollars ($75,000.00), exclusive of interests




                                                  1
             Case 1:18-cv-02503 Document 1 Filed 10/30/18 Page 2 of 5



and costs.

       2.      Venue is proper in this Court pursuant to 28 U.S.C. § 1391(b)(2) as the acts

and/or omissions alleged in this Complaint occurred in the District of Columbia. Moreover,

Defendants are found in, reside, or transact business in the District of Columbia.

                                            PARTIES

       3.      Plaintiff is an adult resident of the District of Columbia, residing at 3700 2nd

Street SE #A, Washington, DC 20032.

       4.      Defendant Maggiano’s is a Delaware corporation with its principal place of

business located at 6820 LBJ Freeway, Dallas, TX 75240. At all times relevant herein,

Defendant Maggiano’s was the owner and/or operator of the Maggiano’s Little Italy restaurant

located at 5333 Wisconsin Avenue NW, Washington, DC 20015. At all times relevant herein,

Defendant Maggiano’s carried on substantial business activities within the District of Columbia.

At all times relevant herein, Defendant Maggiano’s was acting by and through its agents,

servants, workers, and/or employees, all of whom were acting within the course and scope of

their employment, for and on behalf of Defendant Maggiano’s.

       5.      Defendant Brinker is a Delaware corporation with its principal place of business

located at 6820 LBJ Freeway, Dallas, TX 75240. At all times relevant herein, Defendant Brinker

was the owner and/or operator of the Maggiano’s Little Italy restaurant located at 5333

Wisconsin Avenue NW, Washington, DC 20015. At all times relevant herein, Defendant

Brinker carried on substantial business activities within the District of Columbia. At all times

relevant herein, Defendant Brinker was acting by and through its agents, servants, workers,

and/or employees, all of whom were acting within the course and scope of their employment, for

and on behalf of Defendant Brinker.




                                                 2
              Case 1:18-cv-02503 Document 1 Filed 10/30/18 Page 3 of 5



                                              FACTS

        6.      Plaintiff hereby incorporates by reference all paragraphs of this Complaint as if

fully set forth herein.

        7.      On the evening of June 30, 2017, Plaintiff was a patron at the Maggiano’s Little

Italy (“Maggiano’s”) restaurant located at 5333 Wisconsin Avenue NW, Washington, DC 20015.

While at Maggiano’s, Plaintiff consumed alcoholic beverages served to him by Defendants’

agents, servants, workers, and/or employees, all of whom were acting within the course and

scope of their employment.

        8.      Defendants, by and through their agents, servants, workers, and/or employees,

served and continued to serve alcoholic beverages to Plaintiff, while he visibly appeared to be

intoxicated, and was in fact intoxicated.

        9.      Plaintiff left Maggiano’s intoxicated and arrived at the Friendship Heights Metro

Station. While at the Friendship Heights Metro Station, Plaintiff fell onto the metro tracks and

forcefully struck his head, causing Plaintiff to sustain severe head trauma and multiple facial

fractures.

        10.     As a direct result of the conduct of Defendant, Plaintiff sustained conscious pain

and suffering; serious and debilitating injuries to his head; despair, despondency, anxiety, and

mental and emotion pain and suffering; great physical pain, suffering, and loss of life’s

pleasures, past, present, and future; loss of earnings and wages and loss of earning capacity, past,

present, and future; and hospital, medical, and rehabilitation expenses.

                                   COUNT I: NEGLIGENCE
                                      (All Defendants)

        11.     Plaintiff hereby incorporates by reference all paragraphs of this Complaint as if

fully set forth herein.



                                                 3
             Case 1:18-cv-02503 Document 1 Filed 10/30/18 Page 4 of 5



       12.     Defendants, by and through their agents, servants, workers, and/or employees, in

serving alcoholic beverages to the visibly intoxicated Plaintiff, in the course and scope of their

employment, violated the statutes of the District of Columbia and were negligent, negligent per

se, careless, willful wanton, and/or reckless in numerous ways, including without limitation:

       (a)     Selling and continuing to sell and serve alcoholic beverages to Plaintiff when he
               was visibly intoxicated;

       (b)     Failing to detect that Plaintiff was in a visibly intoxicated condition as a result of
               Defendants’ continual serving of alcoholic beverages to him;

       (c)     Selling and continuing to sell and serve alcoholic beverages to Plaintiff when
               Defendants knew or had reason to know that drinking multiple alcoholic
               beverages constitutes a risk of harm and renders Plaintiff dangerous to himself
               and others by virtue of being in an intoxicated condition;

       (d)     Acting negligently per se by violating the statutes and laws of the District of
               Columbia, including but not limited to, D.C. Code § 25-781, which prohibits
               Defendants from permitting the consumption of an alcoholic beverage by an
               intoxicated person, or by any person who appears to be intoxicated;

       (e)     Having a policy and practice of continuing to serve patrons without adequately
               checking to see whether the patron is in fact intoxicated or exhibiting visible signs
               of intoxication;

       (f)     Failing to have and enforce policies and practices which include a drink cut-off
               limit for alcoholic beverages;

       (g)     Failing to have and enforce policies and practices which include a time limit so
               that alcoholic beverages are not sold to patrons after patrons have been drinking
               for a defined period of time;

       (h)     Having policies and practices to encourage patrons to continue drinking alcohol
               after they become visibly intoxicated;

       (i)     Allowing Plaintiff to exit Maggiano’s after he was both intoxicated and visibly
               intoxicated, which posed an unreasonable risk of harm to himself and others;

       (j)     Failing to have and enforce policies and practices which include helping
               intoxicated and visibly intoxicated persons sober up before exiting their facility;
               and




                                                  4
              Case 1:18-cv-02503 Document 1 Filed 10/30/18 Page 5 of 5



       (k)       Failing to have and enforce policies and practices which include monitoring
                 employees engaged in the serving of alcoholic beverages.

       13.       As a direct and proximate result of the conduct of Defendants, Plaintiff suffered

serious and debilitating injuries; has been prevented from transacting his business; has suffered

and will continue to suffer great pain of body and mind; and has suffered permanent disability

and deformity.

       14.       As a further direct and proximate result of the conduct of Defendants, Plaintiff has

been forced to expend large sums of money for x-rays, medical treatment, and medicine for the

treatment of his injuries.

       WHEREFORE, Plaintiff Patrick Augusma hereby demands judgment against Defendant

Maggiano’s Holding Corporation and Defendant Brinker International, Inc., jointly and

severally, in the amount of two million dollars ($2,000,000.00), plus interest and costs, and any

other relief as this Court deems just and proper.

                                  JURY AND TRIAL DEMAND

       Plaintiff hereby demands a trial by jury with respect to each claim in this Complaint.


                                               Respectfully submitted,


                                               /s/ Keith W. Watters
                                               Keith W. Watters, Esq. (319210)
                                               KEITH WATTERS & ASSOCIATES
                                               1667 K Street NW, Suite 677
                                               Washington, DC 20006
                                               (202) 887-1990
                                               keithwatters@verizon.net

                                               Counsel for Plaintiff




                                                    5
